DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/22/2019 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Drawings
The drawings are objected to because:
FIG. 2 includes several blurry text labels.
FIG. 5A, 5B, 6A, 7A, 7B, 8A, 8B, 9, and 10 includes blurry axes labels and blurry legend text.
FIG. 6B includes illegible legend text.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected due to the following informalities:
In lines 1-5, 
“Conventional techniques involve fusion of Inertial Measurement Units (IMU) sensor based method and vision based localization technique for localization of rotor systems. However vision based localization technique may be prone to errors due to motion blur, drastic lighting change, sudden rotation at UAV, and the like, while the drift in IMU based localization severely impact overall solution”
is objected to because it describes prior art rather than the invention.
The last line, “[To be published with FIG. 3]” is extraneous text that should be removed.

Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 4 is objected to because of the following informalities:  
In claim 4, line 16, “eliminating” should read “eliminate.”  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, lines 9-11, “determining, via the one or more hardware processors, frequency of drift caused due to inexact or non-modelling of drag force being identified as a low frequency component in the estimated velocity” renders claim 1 indefinite because it is unclear from the claim language in view of the specification what constitutes “frequency of drift” and it is also unclear what is meant by “determining … frequency of drift caused due to inexact or non-modelling of drag force being identified as a low frequency component in the estimated velocity.”  
Applicant’s specification does not disclose the manner in which frequency is a characteristic of drift, instead and consistent with the claim language describing drift as an error phenomenon resulting from a lack or insufficiency in drag force modelling (see in paragraph [036] explains “[i]n an embodiment of the present disclosure, at step 308, the one or more hardware processors 104 determine frequency of drift caused due to inexact or non-modelling of drag force being identified as a low frequency component in the estimated velocity. Absence (or presence) of drag force contribution may be accounted for determining the frequency of drift in the estimated velocity and eliminating (or filtering) the drift thereof, in one example embodiment.”).  Furthermore, “drift caused due to inexact or non-modelling of drag force being identified as a low frequency component in the estimated velocity,” does not make sense on its face in view of the specification and appears to be mis-worded.
In view of the specification, particularly in paragraph [036] and paragraph [048], which describes selecting a cutoff frequency relative to drift, “determining, via the one or more hardware processors, frequency of drift caused due to inexact or non-modelling of drag force being identified as a low frequency component in the estimated velocity” is best understood as “determining, via the one or more hardware processors, a low frequency component in the estimated velocity that causes drift caused due to inexact or non-modelling of drag force.” Lines 13-15 of claim 4 and lines 11-13 of claim 7 include substantially identical language as lines 9-11 in claim 1 and are similarly rejected and interpreted.
In claim 1, lines 12-13, “eliminating, using a band pass filter, the drift from the velocity by exploiting the low frequency component of the drag force, to obtain drift-free velocity data” renders claim 1 indefinite because the role of “by exploiting the low frequency component of the drag force” in eliminating the drift from the velocity is unclear.  It appears from the claim language in view of the specification that the band pass filtering itself removes drift from the velocity by removing low frequency components such that “by exploiting the low frequency component of the drag force” appears to be extraneous language that provides no meaningful limitation on the scope of the claim.  Consequently, and for the purpose of examination, lines 12-13 are interpreted as “eliminating, using a band pass filter, the drift from the velocity o obtain drift-free velocity data.”  Lines 16-17 of claim 4 and lines 14-15 of claim 7 include substantially identical language as lines 12-13 in claim 1 and are similarly rejected and interpreted.
In claim 3, lines 1-2, “wherein the band pass filter is a high band pass filter” renders claim 3 indefinite because the specification does not disclose in terms of structure or function what constitutes a “high band pass filter.”  More specifically, the term “high” is a relative characterization of “band pass filter” which renders the claim indefinite.  The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination, “high band pass filter” is interpreted as a “band pass filter” such that claim 3 is not differentiated in terms of scope from independent claim 1.  Claims 6 and 9 include substantially identical language and are similarly rejected and interpreted.
Claim 2 depending from rejected claim 1, claim 5 depending from rejected claim 4, and claim 8 depending from rejected claim 7, are likewise rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Meola, Daniala et al., “Flight Control System for small-size Unmanned Aerial Vehicles: Designa and Software-In-the-Loop Validation,” pages 357-362, 2013 Mediterranean Conference on Control & Automation (MED), June 25-28, 2013, in view of Cui, Jin Qiang et al., “Autonomous Navigation of UAV in Forest,” 2014 International Conference on Unmanned Aircraft Systems (ICUAS), pages 726-733, May 2014, and in further view of M. J. Floor-Westerdijk, H. M. Schepers, P. H. Veltink, E. H. F. van Asseldonk and J. H. Buurke, "Use of Inertial Sensors for Ambulatory Assessment of Center-of-Mass Displacements During Walking," in IEEE Transactions on Biomedical Engineering, vol. 59, no. 7, pp. 2080-2084, July 2012, doi: 10.1109/TBME.2012.2197211.
As to claim 1, Meola teaches “[a] processor implemented method (page 361, FIG. 3, flight control system; page 362, VI. Conclusion and Future Works, paragraph beginning with “A 6-DOF nonlinear model,” integrated control system may be implemented in embedded computer), comprising: 
receiving, via one or more hardware processors, gyroscope data (page 361, C. AHRS and INS design, paragraph beginning with “The AHRS consists of an extended”) pertaining to a” “system (302) (page 360, IV. Flight Control System, paragraph beginning with “The FCS discussed”), wherein the gyroscope data comprises Euler angles indicative of orientation of the” “system (page 360, IV. Flight Control System, paragraph beginning with “The FCS discussed); 
computing via the one or more hardware processors, using Euler angles, acceleration data based on a” “dynamics model (304) (page 358, II. UAV Dynamic Model, paragraph beginning with “Force equations are”).”
Meola teaches a flight control/system method for aircraft including receiving gyroscope data pertaining to UAV aircraft that are known to be propeller/rotor driven (page 357, Abstract) but does not explicitly teach receiving gyroscope data pertaining to a “multirotor” system or computing acceleration data based on a “multirotor” dynamics model.  Applicant’s specification does not disclose any particular significance of the gyroscope data as it relates to multirotor as distinguished, for example, from single rotor vehicle control in terms of determining accelerations, velocities, and positions and no such significance is contextually evident from the specification and claims.  In view of Meola’s disclosure of receiving gyroscope data pertaining to UAV aircraft, and the widespread use of multirotor UAV’s, it would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied Meola’s system/method with multirotor UAVs as a readily available application design option.
Meola discloses obtaining velocity values related to the acceleration values but does not expressly disclose “estimating, via the one or more hardware processors, velocity based on the acceleration data.”  Meola furthermore does not teach,
“determining, via the one or more hardware processors, frequency of drift caused due to inexact or non-modelling of drag force being identified as a low frequency component in the estimated velocity; and 
eliminating, using a band pass filter, the drift from the velocity by exploiting the low frequency component of the drag force, to obtain drift-free velocity data.”
Cui teaches an autonomous UAV navigation method for multirotor UAVs (page 727, II. Navigation System Structure, paragraph beginning with “To maneuver in forest”) including “estimating” “velocity based on the acceleration data (306) (page 727, III. UAV Model and Control, paragraph beginning with “In the outer loop aspect”; page 728, IV. Navigation State Estimation A. Estimation Framework, paragraph beginning with “The state of UAV includes”).”  
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Cui’s teaching of estimating velocity based on acceleration data with Meola’s method in which gyroscope angular data is used to determine acceleration.  The motivation would have been to obtain velocity information from which vehicle position information can be readily obtained such as by integration processes as disclosed by Cui.
The combination of Meola and Cui does not appear to teach, as best understood in view of 112(b) rejection of claim 1,
“determining, via the one or more hardware processors, (frequency of drift caused due to inexact or non-modelling of drag force being identified as) a low frequency component in the estimated velocity (308); and 
eliminating, using a band pass filter, the drift from the velocity (by exploiting the low frequency component of the drag force), to obtain drift-free velocity data (310).”
Floor-Westerdijk teaches an inertial sensor processing method including
“determining, via the one or more hardware processors, (frequency of drift caused due to inexact or non-modelling of drag force being identified as) a low frequency component in the estimated velocity (308) (page 2082, E. Center-of-Mass Estimation, paragraph beginning with “The SIS method determined” describing high pass filtering of integration-derived velocity (Examiner notes that high pass filtering entails cutoff frequency selection)); and 
eliminating, using a” “pass filter, the drift from the velocity (by exploiting the low frequency component of the drag force), to obtain drift-free velocity data (310) (page 2082, E. Center-of-Mass Estimation, paragraph beginning with “The SIS method determined” describing high pass filtering of integration-derived velocity (Examiner notes that high pass filtering removes low frequency integration drift components)).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Floor-Westerdijk’s disclosed high-pass filtering subsequent to integration to obtain velocity to the method as disclosed by Meola as modified by Cui in order to remove low frequency distortion such as is well known to accumulate as integration drift.  
Regarding the currently unclear aspect of “frequency of drift caused due to inexact or non-modelling of drag force being identified as a low frequency component” and “exploiting the low frequency component of the drag force,” the combination of Floor-Westerdijk’s disclosed high-pass filtering with Meola and Cui would incidentally result in removal of low frequency artifacts of non-modeling or inexact modeling of drag force because Meola’s acceleration modeling does not appear to account for drag.
The combination of Meola, Cui, and Floor-Westerdijk does not teach eliminating, using a “band pass” filter, the drift from the velocity.  Applicant’s specification discloses filtering the velocity data to remove low frequency components resulting from a lack of accounting for drag that ultimately result in drift (paragraph [029]) such that the only utility described for using a band pass filter or “high band pass filter” is to remove low frequency components and that the high-frequency cutoff of the bandpass filter is not associated with any particular functional characteristic of the invention as claimed except to provide the well-known function of removing higher-frequency signal components such as noise.  It would therefore have been obvious to one of ordinary skill in the art before the effective filing date to have implemented a band pass filter as a modification of the high pass filter taught by the combination of Meola, Cui, and Floor-Westerdijk to remove incidental high-frequency noise from motion data as an ordinary design choice well within the level of ordinary skill such as disclosed by Bellusci (US 10,508,920) (col. 10, lines 28-38). 

As to claim 2, the combination of Meola, Cui, and Floor-Westerdijk teaches “[t]he processor implemented method of claim 1, further comprising estimating, using the drift-free velocity data, a pose of the multirotor system and localization thereof (312) (Cui: page 727, II. Navigation System Structure, paragraph beginning with “The foliage environment”; page 728, IV. Navigation State Estimation A. Estimation Framework, paragraph beginning with “The state of UAV includes”; FIG. 4).”

As to claim 3, as best understood in view of the 112(b) rejection of claim 3, the combination of Meola, Cui, and Floor-Westerdijk does not teach eliminating, using a “band pass” filter, the drift from the velocity.  As explained in the grounds for rejecting claim 1, Applicant’s specification discloses filtering the velocity data to remove low frequency components resulting from a lack of accounting for drag that ultimately result in drift (paragraph [029]) such that the only utility described for using a band pass filter or “high band pass filter” is to remove low frequency components and that the high-frequency cutoff of the bandpass filter is not associated with any particular functional characteristic of the invention as claimed except to provide the well-known function of removing higher-frequency signal components such as noise.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have implemented a band pass filter as a modification of the high pass filter taught by the combination of Meola, Cui, and Floor-Westerdijk to remove incidental high-frequency noise from motion data as an ordinary design choice well within the level of ordinary skill such as disclosed by Bellusci (US 10,508,920) (col. 10, lines 28-38).

As to claim 4, Meola teaches “[a] system (100) (page 361, FIG. 3, flight control system), comprising:  
23a memory (102) storing instructions (page 362, VI. Conclusion and Future Works, paragraph beginning with “A 6-DOF nonlinear model,” integrated control system may be implemented in embedded computer); 
one or more communication interfaces (106) (page 362, VI. Conclusion and Future Works, paragraph beginning with “A 6-DOF nonlinear model,” integrated control system may be implemented in embedded computer); and 
one or more hardware processors (104) coupled to the memory (102) via the one or more communication interfaces (106) (page 362, VI. Conclusion and Future Works, paragraph beginning with “A 6-DOF nonlinear model,” integrated control system may be implemented in embedded computer), wherein the one or more hardware processors (104) are configured by the instructions to: 
receive, gyroscope data (page 361, C. AHRS and INS design, paragraph beginning with “The AHRS consists of an extended”) pertaining to a” “system (page 360, IV. Flight Control System, paragraph beginning with “The FCS discussed”), wherein the gyroscope data comprises Euler angles indicative of orientation of the” “system (page 360, IV. Flight Control System, paragraph beginning with “The FCS discussed); 
compute, using Euler angles, acceleration data based on a” “dynamics model (page 358, II. UAV Dynamic Model, paragraph beginning with “Force equations are”); 
Meola teaches a flight control/system method for aircraft including receiving gyroscope data pertaining to UAV aircraft that are known to be propeller/rotor driven (page 357, Abstract) but does not explicitly teach receiving gyroscope data pertaining to a “multirotor” system or computing acceleration data based on a “multirotor” dynamics model.  Applicant’s specification does not disclose any particular significance of the gyroscope data as it relates to multirotor as distinguished, for example, from single rotor vehicle control in terms of determining accelerations, velocities, and positions and no such significance is contextually evident from the specification and claims.  In view of Meola’s disclosure of receiving gyroscope data pertaining to UAV aircraft, and the widespread use of multirotor UAV’s, it would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied Meola’s system/method with multirotor UAVs as a readily available application design option.
Meola discloses obtaining velocity values related to the acceleration values but does not expressly disclose “estimate velocity based on the acceleration data.”  Meola furthermore does not teach,
“determine frequency of drift caused due to inexact or non-modelling of drag force being identified as a low frequency component in the estimated velocity; and 
eliminating, using a band pass filter, the drift from the velocity by exploiting the low frequency component of the drag force, to obtain drift-free velocity data.”
Cui teaches an autonomous UAV navigation system/method for multirotor UAVs (page 727, II. Navigation System Structure, paragraph beginning with “To maneuver in forest”) including “estimate velocity based on the acceleration data (306) (page 727, III. UAV Model and Control, paragraph beginning with “In the outer loop aspect”; page 728, IV. Navigation State Estimation A. Estimation Framework, paragraph beginning with “The state of UAV includes”).”  
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Cui’s teaching of estimating velocity based on acceleration data with Meola’s system in which gyroscope angular data is used to determine acceleration.  The motivation would have been to obtain velocity information from which vehicle position information can be readily obtained such as by integration processes as disclosed by Cui.
The combination of Meola and Cui does not appear to teach, as best understood in view of 112(b) rejection of claim 4,
“determine (frequency of drift caused due to inexact or non-modelling of drag force being identified as) a low frequency component in the estimated velocity; and 
eliminating, using a band pass filter, the drift from the velocity (by exploiting the low frequency component of the drag force), to obtain drift-free velocity data.”
Floor-Westerdijk teaches an inertial sensor processing system/method including
“determine (frequency of drift caused due to inexact or non-modelling of drag force being identified as) a low frequency component in the estimated velocity (page 2082, E. Center-of-Mass Estimation, paragraph beginning with “The SIS method determined” describing high pass filtering of integration-derived velocity (Examiner notes that high pass filtering entails cutoff frequency selection)); and 
eliminating, using a” “pass filter, the drift from the velocity (by exploiting the low frequency component of the drag force), to obtain drift-free velocity data (page 2082, E. Center-of-Mass Estimation, paragraph beginning with “The SIS method determined” describing high pass filtering of integration-derived velocity (Examiner notes that high pass filtering removes low frequency integration drift components)).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Floor-Westerdijk’s disclosed high-pass filtering subsequent to integration to obtain velocity to the system as disclosed by Meola as modified by Cui in order to remove low frequency distortion such as is well known to accumulate as integration drift.  
Regarding the currently unclear aspect of “frequency of drift caused due to inexact or non-modelling of drag force being identified as a low frequency component” and “exploiting the low frequency component of the drag force,” the combination of Floor-Westerdijk’s disclosed high-pass filtering with Meola and Cui would incidentally result in removal of low frequency artifacts of non-modeling or inexact modeling of drag force because Meola’s acceleration modeling does not appear to account for drag.
The combination of Meola, Cui, and Floor-Westerdijk does not teach eliminating, using a “band pass” filter, the drift from the velocity.  Applicant’s specification discloses filtering the velocity data to remove low frequency components resulting from a lack of accounting for drag that ultimately result in drift (paragraph [029]) such that the only utility described for using a band pass filter or “high band pass filter” is to remove low frequency components and that the high-frequency cutoff of the bandpass filter is not associated with any particular functional characteristic of the invention as claimed except to provide the well-known function of removing higher-frequency signal components such as noise.  It would therefore have been obvious to one of ordinary skill in the art before the effective filing date to have implemented a band pass filter as a modification of the high pass filter taught by the combination of Meola, Cui, and Floor-Westerdijk to remove incidental high-frequency noise from motion data as an ordinary design choice well within the level of ordinary skill such as disclosed by Bellusci (US 10,508,920) (col. 10, lines 28-38). 

As to claim 5, the combination of Meola, Cui, and Floor-Westerdijk teaches “[t]he system of claim 4, wherein the one or more hardware processors are further configured to estimate, using the drift-free velocity data, a pose of the multirotor system and localize thereof (Cui: page 727, II. Navigation System Structure, paragraph beginning with “The foliage environment”; page 728, IV. Navigation State Estimation A. Estimation Framework, paragraph beginning with “The state of UAV includes”; FIG. 4).”  

As to claim 6, as best understood in view of the 112(b) rejection of claim 6, the combination of Meola, Cui, and Floor-Westerdijk does not teach eliminating, using a “band pass” filter, the drift from the velocity.  As explained in the grounds for rejecting claim 4, Applicant’s specification discloses filtering the velocity data to remove low frequency components resulting from a lack of accounting for drag that ultimately result in drift (paragraph [029]) such that the only utility described for using a band pass filter or “high band pass filter” is to remove low frequency components and that the high-frequency cutoff of the bandpass filter is not associated with any particular functional characteristic of the invention as claimed except to provide the well-known function of removing higher-frequency signal components such as noise.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have implemented a band pass filter as a modification of the high pass filter taught by the combination of Meola, Cui, and Floor-Westerdijk to remove incidental high-frequency noise from motion data as an ordinary design choice well within the level of ordinary skill such as disclosed by Bellusci (US 10,508,920) (col. 10, lines 28-38).

As to claim 7, Meola teaches “[o]ne or more non-transitory machine readable information storage mediums comprising one or more instructions which when executed by one or more hardware processors (page 362, VI. Conclusion and Future Works, paragraph beginning with “A 6-DOF nonlinear model,” integrated control system may be implemented in embedded computer) cause: 
receiving, via the one or more hardware processors, gyroscope data (page 361, C. AHRS and INS design, paragraph beginning with “The AHRS consists of an extended”) pertaining to a” “system (page 360, IV. Flight Control System, paragraph beginning with “The FCS discussed”) pertaining to a” “system (page 360, IV. Flight Control System, paragraph beginning with “The FCS discussed”), wherein the gyroscope data comprises Euler angles indicative of orientation of the” “system (page 360, IV. Flight Control System, paragraph beginning with “The FCS discussed); 
computing via the one or more hardware processors, using Euler angles, acceleration data based on a” “dynamics model (page 358, II. UAV Dynamic Model, paragraph beginning with “Force equations are”).”
Meola teaches a flight control/system method for aircraft including receiving gyroscope data pertaining to UAV aircraft that are known to be propeller/rotor driven (page 357, Abstract) but does not explicitly teach receiving gyroscope data pertaining to a “multirotor” system or computing acceleration data based on a “multirotor” dynamics model.  Applicant’s specification does not disclose any particular significance of the gyroscope data as it relates to multirotor as distinguished, for example, from single rotor vehicle control in terms of determining accelerations, velocities, and positions and no such significance is contextually evident from the specification and claims.  In view of Meola’s disclosure of receiving gyroscope data pertaining to UAV aircraft, and the widespread use of multirotor UAV’s, it would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied Meola’s system/method with multirotor UAVs as a readily available application design option.
Meola discloses obtaining velocity values related to the acceleration values but does not expressly disclose “estimating, via the one or more hardware processors, velocity based on the acceleration data.”  Meola furthermore does not teach,
“determining, via the one or more hardware processors, frequency of drift caused due to inexact or non-modelling of drag force being identified as a low frequency component in the estimated velocity; and 
eliminating, using a band pass filter, the drift from the velocity by exploiting the low frequency component of the drag force, to obtain drift-free velocity data (310).”
Cui teaches an autonomous UAV navigation method for multirotor UAVs (page 727, II. Navigation System Structure, paragraph beginning with “To maneuver in forest”) including “estimating” “velocity based on the acceleration data (page 727, III. UAV Model and Control, paragraph beginning with “In the outer loop aspect”; page 728, IV. Navigation State Estimation A. Estimation Framework, paragraph beginning with “The state of UAV includes”).”  
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Cui’s teaching of estimating velocity based on acceleration data with Meola’s method in which gyroscope angular data is used to determine acceleration.  The motivation would have been to obtain velocity information from which vehicle position information can be readily obtained such as by integration processes as disclosed by Cui.
The combination of Meola and Cui does not appear to teach, as best understood in view of 112(b) rejection of claim 7,
“determining, via the one or more hardware processors, (frequency of drift caused due to inexact or non-modelling of drag force being identified as) a low frequency component in the estimated velocity; and 
eliminating, using a band pass filter, the drift from the velocity (by exploiting the low frequency component of the drag force), to obtain drift-free velocity data.”
Floor-Westerdijk teaches an inertial sensor processing method including
“determining, via the one or more hardware processors, (frequency of drift caused due to inexact or non-modelling of drag force being identified as) a low frequency component in the estimated velocity (page 2082, E. Center-of-Mass Estimation, paragraph beginning with “The SIS method determined” describing high pass filtering of integration-derived velocity (Examiner notes that high pass filtering entails cutoff frequency selection)); and 
eliminating, using a” “pass filter, the drift from the velocity (by exploiting the low frequency component of the drag force), to obtain drift-free velocity data (page 2082, E. Center-of-Mass Estimation, paragraph beginning with “The SIS method determined” describing high pass filtering of integration-derived velocity (Examiner notes that high pass filtering removes low frequency integration drift components)).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Floor-Westerdijk’s disclosed high-pass filtering subsequent to integration to obtain velocity to the method as disclosed by Meola as modified by Cui in order to remove low frequency distortion such as is well known to accumulate as integration drift.  
Regarding the currently unclear aspect of “frequency of drift caused due to inexact or non-modelling of drag force being identified as a low frequency component” and “exploiting the low frequency component of the drag force,” the combination of Floor-Westerdijk’s disclosed high-pass filtering with Meola and Cui would incidentally result in removal of low frequency artifacts of non-modeling or inexact modeling of drag force because Meola’s acceleration modeling does not appear to account for drag.
The combination of Meola, Cui, and Floor-Westerdijk does not teach eliminating, using a “band pass” filter, the drift from the velocity.  Applicant’s specification discloses filtering the velocity data to remove low frequency components resulting from a lack of accounting for drag that ultimately result in drift (paragraph [029]) such that the only utility described for using a band pass filter or “high band pass filter” is to remove low frequency components and that the high-frequency cutoff of the bandpass filter is not associated with any particular functional characteristic of the invention as claimed except to provide the well-known function of removing higher-frequency signal components such as noise.  It would therefore have been obvious to one of ordinary skill in the art before the effective filing date to have implemented a band pass filter as a modification of the high pass filter taught by the combination of Meola, Cui, and Floor-Westerdijk to remove incidental high-frequency noise from motion data as an ordinary design choice well within the level of ordinary skill such as disclosed by Bellusci (US 10,508,920) (col. 10, lines 28-38). 

As to claim 8, the combination of Meola, Cui, and Floor-Westerdijk teaches “[t]he one or more non-transitory machine readable information storage mediums of claim 7, wherein the instructions further cause: estimating, using the drift-free velocity data, a pose of the multirotor system and localization thereof (312) (Cui: page 727, II. Navigation System Structure, paragraph beginning with “The foliage environment”; page 728, IV. Navigation State Estimation A. Estimation Framework, paragraph beginning with “The state of UAV includes”; FIG. 4).”

As to claim 9, as best understood in view of the 112(b) rejection of claim 9, the combination of Meola, Cui, and Floor-Westerdijk does not teach eliminating, using a “band pass” filter, the drift from the velocity.  As explained in the grounds for rejecting claim 7, Applicant’s specification discloses filtering the velocity data to remove low frequency components resulting from a lack of accounting for drag that ultimately result in drift (paragraph [029]) such that the only utility described for using a band pass filter or “high band pass filter” is to remove low frequency components and that the high-frequency cutoff of the bandpass filter is not associated with any particular functional characteristic of the invention as claimed except to provide the well-known function of removing higher-frequency signal components such as noise.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have implemented a band pass filter as a modification of the high pass filter taught by the combination of Meola, Cui, and Floor-Westerdijk to remove incidental high-frequency noise from motion data as an ordinary design choice well within the level of ordinary skill such as disclosed by Bellusci (US 10,508,920) (col. 10, lines 28-38).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allesandro V Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.B./Examiner, Art Unit 2863                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863